  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )         CRIMINAL ACTION NO.
     v.                               )            2:17cr482-MHT
                                      )                 (WO)
CYRUS PHYFIER and WILLIAM             )
RODRIQUEZ FORD                        )

                            OPINION AND ORDER

    Defendant        Cyrus    Phyfier     has    filed     an   unopposed

written     motion     to     continue    his     trial.        Defendant

William Rodriquez Ford, who is set to be tried with

Phyfier,      joined         the     motion      orally     during     an

on-the-record hearing on March 28, 2019. Phyfier and

Ford stand charged in a multi-defendant indictment for

a conspiracy to distribute cocaine hydrochloride.                     For

the reasons set forth below, the court finds that jury

selection and trial for defendants Phyfier and Ford,

now set for April 8, 2019, should be continued to June

24, 2019.

     While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer,    785   F.2d       1506,    1516    (11th Cir. 1986),       the
court   is    limited    by   the   requirements            of    the     Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

            “In any case in which a plea of not
            guilty is entered, the trial of a
            defendant charged in an information or
            indictment with the commission of an
            offense shall commence within seventy
            days from the filing date (and making
            public)   of    the   information   or
            indictment, or from the date the
            defendant   has   appeared   before  a
            judicial officer of the court in which
            such charge is pending, whichever date
            last occurs.”

§ 3161(c)(1).       The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §   3161(h)(7)(A).               In    granting          such     a

continuance,       the   court      may     consider,            among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,”     § 3161(h)(7)(B)(i),          or    “would      deny        counsel

for   the    defendant   ...     reasonable          time   necessary          for

effective preparation, taking into account the exercise

of due diligence.”       § 3161(h)(7)(B)(iv).


                                    2
    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public, Phyfier, and Ford in a speedy

trial.       Currently,         there      are     amended     suppression

motions that are pending before the magistrate judge

and have yet to be heard.               After the motions are heard

and the magistrate judge issues a recommendation, the

parties must be allowed time to make objections to the

recommendation and, if the motions are denied, then to

prepare for trial.              The April 8 trial date does not

provide adequate time to do all this.

    During the March 28 hearing, Ford’s defense counsel

represented that Ford and the government need more time

to discuss possible settlement.                  If the parties do not

settle, Ford still intends to go to trial with Phyfier.

    Based      on         all      these         representations         and

considerations as well as that the government does not

oppose   a   continuance         for   both      defendants,     the   court

concludes    that    a    continuance         is   warranted     to    allow

resolution    of    the    suppression           motions   and   to    allow



                                       3
Phyfier and Ford sufficient time to prepare effectively

for trial or other disposition of the case.

                             ***

      Accordingly, it is ORDERED as follows:

      (1) Defendant     Cyrus          Phyfier’s     motion     for

continuance (doc. no. 407) is granted.

      (2) Defendant William Rodriquez Ford’s oral motion

to continue (doc. no. 438) is granted.

      (3) The jury selection and trial for defendants

Phyfier and Ford, now set for April 8, 2019, are reset

for June 24, 2019, at 10:00 a.m., in Courtroom 2FMJ of

the   Frank   M.   Johnson   Jr.       United   States   Courthouse

Complex, One Church Street, Montgomery, Alabama.

      DONE, this the 28th day of March, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE




                                   4
